(EXHIBIT 10.D)

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

[EVP, Meyer, Engel]

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”), is
made as of this 22nd day of June, 2011, among VALLEY NATIONAL BANK (“Bank”), a
national banking association with its principal office at 1455 Valley Road,
Wayne, New Jersey, VALLEY NATIONAL BANCORP (“Valley”), a New Jersey corporation
which maintains its principal office at 1455 Valley Road, Wayne, New Jersey
(Valley and the Bank collectively are the “Company”) and                     
(the “Executive”).

BACKGROUND

WHEREAS, the Executive has been employed by Valley and the Bank for many years;

WHEREAS, the Executive throughout his tenure has worked diligently in his
position in the business of the Bank and Valley;

WHEREAS, the Boards of Directors of the Bank and Valley (either one, the “Board
of Directors” and, together, the “Company Boards”) believe that the future
services of the Executive are of great value to the Bank and Valley and that it
is important for the growth and development of the Bank that the Executive
continue in his position;

WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Company Boards believe it is imperative that the Company and
the Company Boards be able to rely upon the Executive to continue in his
position, and that they be able to receive and rely upon his advice, if they
request it, as to the best interests of the Company and its shareholders,
without concern that the Executive might be distracted by the personal
uncertainties and risks created by such a proposal;

WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Board of Directors and the Executive have agreed to enter
into this Agreement to govern the



--------------------------------------------------------------------------------

Executive’s termination benefits in the event of a Change in Control of the
Company, as hereinafter defined; and

WHEREAS, the Executive and the Company had entered into an Amended and Restated
Change in Control Agreement dated January 22, 2008, and have agreed to further
amend and restate that agreement with this Agreement;

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat or occurrence of an acquisition or a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company, and for other good and valuable consideration, the Company and the
Executive, each intending to be legally bound hereby, agree as follows:

1. Definitions

a. Cause. For purposes of this Agreement “Cause” with respect to the termination
by the Company of Executive’s employment shall mean (i) willful and continued
failure by the Executive to perform his duties for the Company under this
Agreement after at least one warning in writing from the Board of Directors
identifying specifically any such failure; (ii) the willful engaging by the
Executive in misconduct which causes material injury to the Company as specified
in a written notice to the Executive from the Board of Directors; or
(iii) conviction of a crime (other than a traffic violation), habitual
drunkenness, drug abuse, or excessive absenteeism (other than for illness),
after a warning (required with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company.

b. Change in Control. “Change in Control” means any of the following events:
(i) when Valley or a Valley Subsidiary acquires actual knowledge that any person
(as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
than an affiliate of Valley or a Valley Subsidiary or an employee benefit plan
established or maintained by Valley, a Valley Subsidiary or any of

 

2



--------------------------------------------------------------------------------

their respective affiliates, is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty-five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”); (ii) upon the first
purchase of Valley’s common stock pursuant to a tender or exchange offer (other
than a tender or exchange offer made by Valley, a Valley Subsidiary or an
employee benefit plan established or maintained by Valley, a Valley Subsidiary
or any of their respective affiliates); (iii) the consummation of (A) a
transaction, other than a Non-Control Transaction, pursuant to which Valley is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation, (B) a sale or disposition of all or substantially all of
Valley’s assets or (C) a plan of liquidation or dissolution of Valley; (iv) if
during any period of two (2) consecutive years, individuals (the “Continuing
Directors”) who at the beginning of such period constitute the Board of
Directors of Valley (the “Valley Board”) cease for any reason to constitute at
least 60% thereof or, following a Non-Control Transaction, 60% of the board of
directors of the Surviving Corporation; provided that any individual whose
election or nomination for election as a member of the Valley Board (or,
following a Non-Control Transaction, the board of directors of the Surviving
Corporation) was approved by a vote of at least two-thirds of the Continuing
Directors then in office shall be considered a Continuing Director; or (v) upon
a sale of (A) common stock of the Bank if after such sale any person (as such
term is used in Section 13(d) and 14(d)(2) of the Exchange Act) other than
Valley, an employee benefit plan established or maintained by Valley or a Valley
Subsidiary, or an affiliate of Valley or a Valley Subsidiary, owns a majority of
the Bank’s common stock or (B) all or substantially all of the Bank’s assets
(other than in the ordinary course of business). For purposes of this paragraph:
(I) Valley will be deemed to have become a subsidiary of another corporation if
any other corporation (which term shall include, in addition to a corporation, a
limited liability company, partnership, trust, or other organization) owns,
directly or indirectly, 50 percent or more of the total combined outstanding
voting power of all classes of stock of Valley or any successor to Valley; (II)
“Non-Control Transaction” means a transaction in which Valley is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
pursuant to a definitive agreement providing that at least 60% of the directors
of the Surviving Corporation immediately

 

3



--------------------------------------------------------------------------------

after the transaction are persons who were directors of Valley on the day before
the first public announcement relating to the transaction; (III) the “Surviving
Corporation” in a transaction in which Valley becomes the subsidiary of another
corporation is the ultimate parent entity of Valley or Valley’s successor; (IV)
the “Surviving Corporation” in any other transaction pursuant to which Valley is
merged with or into another corporation is the surviving or resulting
corporation in the merger or consolidation; and (V) “Valley Subsidiary” means
any corporation in an unbroken chain of corporations, beginning with Valley, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

c. Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending on the earlier of (i) the
third anniversary of the Change in Control or (ii) the death of the Executive.
For the purpose of this Agreement, a Change in Control shall be deemed to have
occurred at the date specified in the definition of Change in Control.

d. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

e. Good Reason. When used with reference to a voluntary termination by Executive
of his employment with the Company, “Good Reason” shall mean any of the
following, if taken without Executive’s express prior written consent:

(1) The assignment to Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, Executive’s position, title,
duties, responsibilities and status with the Company immediately prior to a
Change in Control; any removal of Executive from, or any failure to re-elect
Executive to, any position(s) or office(s) Executive held immediately prior to
such Change in Control.

(2) A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change in Control or the failure to award
Executive annual increases in accordance herewith;

 

4



--------------------------------------------------------------------------------

(3) A failure by the Company to continue any bonus plan in which Executive
participated immediately prior to the Change in Control (except that the Company
may institute plans, programs or arrangements providing the Executive
substantially similar benefits) or a failure by the Company to continue
Executive as a participant in such plans on at least the same basis as Executive
participated in such plan prior to the Change in Control; or a failure to pay
the Executive the bonus provided for in Section 4.b hereof at the time and in
the manner therein specified;

(4) The Company’s transfer of Executive to another geographic location outside
of New Jersey or more than 25 miles from his present office location, except for
required occasional travel on the Company’s business to an extent consistent
with Executive’s business travel obligations immediately prior to such Change in
Control;

(5) The failure by the Company to continue in effect any employee benefit plan,
program or arrangement (including, without limitation the Company’s retirement
plan, benefit equalization plan, life insurance plan, health and accident plan,
disability plan, deferred compensation plan or long term stock incentive plan)
in which Executive is participating immediately prior to a Change in Control
(except that the Company may institute or continue plans, programs or
arrangements providing Executive with substantially similar benefits); the
taking of any action by the Company which would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under, any of such
plans, programs or arrangements; the failure to continue, or the taking of any
action which would deprive Executive, of any material fringe benefit enjoyed by
Executive immediately prior to such Change in Control; or the failure by the
Company to provide Executive with the number of paid vacation days to which
Executive was entitled immediately prior to such Change in Control;

(6) The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any Change in
Control; or

 

5



--------------------------------------------------------------------------------

(7) Any purported termination of Executive’s employment by the Company during
the term of this Agreement which is not effected pursuant to all of the
requirements of this Agreement; and, for purposes of this Agreement, no such
purported termination shall be effective.

2. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein.

3. Position. During the Contract Period the Executive shall be employed as
Executive Vice President of Valley and the Bank, or such other corporate or
divisional profit center as shall then be the principal successor to the
business, assets and properties of the Company, with the same title and with the
same duties and responsibilities as before the Change in Control. The Executive
shall devote his full time and attention to the business of the Company, and
shall not during the Contract Period be engaged in any other business activity.
This paragraph shall not be construed as preventing the Executive from managing
any investments of his which do not require any service on his part in the
operation of such investments or from continuing to serve on any boards of
directors or trustees which he served prior to the Change in Control or for
which consent is provided by the Valley Board after a Change in Control.

4. Cash Compensation. The Company shall pay to the Executive compensation for
his services during the Contract Period as follows:

a. Base Salary. A base annual salary equal to the annual salary in effect as of
the Change in Control. The annual salary shall be payable in installments in
accordance with the Company’s usual payroll method.

b. Annual Bonus. An annual cash bonus equal to at least the average of the cash
bonuses awarded to the Executive in the three years prior to the Change in
Control (excluding any year for which cash bonuses were prohibited by law or
regulation). Subject to any express regulatory requirements, the bonus shall be
paid within 45 days of the end of the calendar year for which the bonus is
awarded.

 

6



--------------------------------------------------------------------------------

c. Annual Review. The Board of Directors during the Contract Period shall review
annually, or at more frequent intervals which the Board of Directors determines
is appropriate, the Executive’s compensation and shall award him additional
compensation to reflect the Executive’s performance, the performance of the
Company and competitive compensation levels, all as determined in the discretion
of the Board of Directors.

5. Expenses and Fringe Benefits.

a. Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by him with respect to the
business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to him immediately prior to the Change in
Control.

b. Benefit Equalization Plan. During the Contract Period, if the Executive was
entitled to benefits under the Company’s Benefit Equalization Plan (“BEP”) prior
to the Change in Control, the Executive shall be entitled to continued benefits
under the BEP after the Change in Control and such BEP may not be modified or
terminated to reduce or eliminate such benefits during the Contract Period.

c. Club Membership and Automobile. If prior to the Change in Control, the
Executive was entitled to membership in a country club and/or the use of an
automobile, during the Contract Period he shall be entitled to the same
membership and/or use of an automobile at least comparable to the automobile
provided to him prior to the Change in Control.

d. Other Benefits. During the Contract Period, the Executive also shall be
entitled to vacations and sick days, in accordance with the practices and
procedures of the Company, as such existed immediately prior to the Change in
Control. During the Contract Period, the Executive also shall be entitled to
hospital, health, medical and life insurance, and any other benefits enjoyed,
from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company.
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to

 

7



--------------------------------------------------------------------------------

all officers of the Company (and any successor or acquiror of the Company, if
any), including the chief executive officer of such entities, then no such
change shall be deemed to be contrary to this paragraph.

6. Termination for Cause. During the Contract Period, the Company shall have the
right to terminate the Executive for Cause, upon written notice to him of the
termination which notice shall specify the reasons for the termination. In the
event of termination for Cause the Executive shall not be entitled to any
further compensation or benefits under this Agreement.

7. Disability. During the Contract Period if the Executive becomes permanently
disabled, or is unable to perform his duties hereunder for 4 consecutive months,
the Company may terminate the employment of the Executive. In such event, the
Executive shall be paid within 10 days of termination a lump sum equal to the
highest annual salary (including 401(k) plan deferral) paid to the Executive
during any calendar year in each of the three calendar years immediately prior
to the Change in Control, but shall not be entitled to any further compensation
or benefits under this Agreement, except as provided in the next sentence and in
Section 12. If the Company fails to pay the Executive the lump sum amount due
him under this Section 7 or the payments under Section 12, the Executive, after
giving 10 days’ written notice to the Company identifying the Company’s failure,
shall be entitled to recover from the Company on a monthly basis as incurred all
of his reasonable legal fees and expenses incurred in connection with his
enforcement against the Company of the terms of this Agreement. The Executive
shall be denied payment of his legal fees and expenses only if a court finds
that the Executive sought payment of such fees without reasonable cause and not
in good faith.

8. Death Benefits. During the Contract Period (defined without regard to his
death), upon the Executive’s death his estate shall be paid within 20 business
days of his death a lump sum equal to the highest annual salary (including
401(k) plan deferral) paid to the Executive during any calendar year in each of
the three calendar years immediately prior to the Change in Control, but shall
not be entitled to any further compensation or benefits under this Agreement,
except as provided in the next sentence and in Section 12. If the Company fails
to pay the Executive’s estate the lump sum amount due him under this Section or
the payments under Section 12, the Executive’s estate, after giving 10 days’
written notice to the

 

8



--------------------------------------------------------------------------------

Company identifying the Company’s failure, shall be entitled to recover from the
Company on a monthly basis as incurred all of its reasonable legal fees and
expenses incurred in connection with its enforcement against the Company of the
terms of this Agreement. The Executive’s estate shall be denied payment of its
legal fees and expenses only if a court finds that the Executive sought payment
of such fees without reasonable cause and not in good faith.

9. Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive providing four weeks notice. The Executive may resign
for Good Reason during the Contract Period upon four weeks written notice to the
Company specifying the facts and circumstances claimed to support the Good
Reason. The Executive shall be entitled to give a Notice of Termination that his
or her employment is being terminated for Good Reason at any time during the
Contract Period, not later than twelve months after any occurrence of an event
stated to constitute Good Reason. If during the Contract Period the Company
terminates the Executive’s employment without Cause or the Executive Resigns for
Good Reason, then the Executive shall be entitled to the following: (i) the
Company shall within 20 business days of the termination of employment pay the
Executive a lump sum severance payment in an amount equal to three times the
Executive’s highest annual compensation paid during or for a calendar year in
any of the three calendar years immediately prior to the Change in Control,
where annual compensation means salary paid during a calendar year (including
any 401(k) plan deferral) plus cash bonuses awarded to the Executive for that
calendar year, regardless of when paid; (ii) the Company shall credit Executive
under the BEP immediately upon termination with additional years of credited
service as if he had continued to work for the Company for three years after the
date of termination, the benefit plans covered thereby had remained the same
during such period, and the BEP was not changed or modified after the Change in
Control or otherwise during such period; (iii) the Company shall, within 20
business days of the termination of employment, pay the Executive a lump sum
amount equal to one hundred twenty-five percent (125%) of (A) the aggregate
COBRA premium amounts (based upon COBRA rates then in effect) for three
(3) years of the health, hospitalization and medical insurance coverage that was
being provided to the Executive (and his spouse) at the time of

 

9



--------------------------------------------------------------------------------

termination of employment, minus (B) the aggregate amount of any employee
contribution that would have been required of the Executive (determined as of
the termination of employment) for such three (3) year period; and (iv) the
Company shall, within 20 business days of the termination of employment with the
Company, pay the Executive a lump sum amount equal to one hundred percent
(125%) of the Company’s share of the premium for three (3) years of the life
insurance coverage provided to a similarly situated active employee (based upon
the coverage and rates in effect on the date the Executive terminates
employment).

The Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by the Company of his employment without Cause
or a resignation for Good Reason during the Contract Period. If the Company
fails to pay the Executive any lump sum amounts due him hereunder or to provide
him with BEP benefits due under this section or the payments under Section 12,
the Executive, after giving 10 days’ written notice to the Company identifying
the Company’s failure, shall be entitled to recover from the Company on a
monthly basis as incurred all of his reasonable legal fees and expenses incurred
in connection with his enforcement against the Company of the terms of this
Agreement. The Executive shall be denied payment of his legal fees and expenses
only if a court finds that the Executive sought payment of such fees without
reasonable cause and not in good faith.

10. Resignation Without Good Reason. The Executive shall be entitled to resign
from the employment of the Company at any time during the Contract Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which he ceases to be
employed by the Company, and shall not be entitled to any of the other benefits
provided hereunder. No such resignation shall be effective unless in writing
with four weeks’ notice thereof.

11. Non-Disclosure of Confidential Information.

a. Non-Disclosure of Confidential Information. Except in the course of his
employment with the Company and in the pursuit of the business of the Company or
any of its subsidiaries or affiliates, the Executive shall not, at any time
during or following the Contract Period, disclose or use, any confidential
information or proprietary data of the Company or any of its subsidiaries or
affiliates. The

 

10



--------------------------------------------------------------------------------

Executive agrees that, among other things, all information concerning the
identity of and the Company’s relations with its customers is confidential
information.

b. Specific Performance. Executive agrees that the Company does not have an
adequate remedy at law for the breach of this section and agrees that he shall
be subject to injunctive relief and equitable remedies as a result of the breach
of this section. The invalidity or unenforceability of any provision of this
Agreement shall not affect the force and effect of the remaining valid portions.
No alleged breach of this Section 11 shall give the Company the right to
withhold or offset against any payments due the Executive under this Agreement.

c. Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.

12. Gross Up for Taxes.

a. Additional Payments. If, for any taxable year, Executive shall be liable for
the payment of an excise tax under Section 4999 and/or Section 409A or other
substitute or similar tax assessment (the “Excise Tax”) of the Internal Revenue
Code of 1986, as amended (the “Code”), including the corresponding provisions of
any succeeding law, with respect to any payments or benefits under Section 9 of
this Agreement or Sections 7 or 8 or any other provision of this Agreement,
including but not limited to this Section 12 or under any benefit plan of the
Company applicable to Executive individually or generally to executives or
employees of the Company, then, notwithstanding any other provisions of this
Agreement, the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of the Excise Tax imposed on all such payments and benefits and of the
federal, state and local income tax and Excise Tax imposed upon payments
provided for in this Section 12, shall be equal to the payments and benefits due
to the Executive hereunder and the payments and/or benefits due to the Executive
under any benefit plan of the Company. Each Gross-Up Payment shall be made to
Executive or as provided in Section 16 hereof, upon the later of (i) five
(5) days after the date the Executive notifies the Company of its need to make
such Gross-Up Payment, or (ii) the date of any payment causing the liability for
such Excise Tax. The amount of any Gross-Up Payment under this section shall be

 

11



--------------------------------------------------------------------------------

computed by a nationally recognized certified public accounting firm designated
jointly by the Company and the Executive. The cost of such services by the
accounting firm shall be paid by the Company. If the Company and the Executive
are unable to designate jointly the accounting firm, then the firm shall be the
accounting firm used by the Company immediately prior to the Change in Control.

b. IRS Disputed Claims. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service (“IRS”) that, if successful, would require
the payment by the Company of a Gross-Up Payment in addition to that payment
previously paid by the Company pursuant to this section. Such notification shall
be given an soon as practicable but no later than fifteen (15) business days
after the Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim, the date on which such claim is requested
to be paid, and attach a copy of the IRS notice. The Executive shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which the Executive gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) Give the Company any information reasonably requested by the Company
relating to such claim;

(ii) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) Cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) Permit the Company to participate in any proceedings relating to such
claim; provided, however that the Company shall pay directly all costs and
expenses (including legal and accounting fees, as well as other expenses and any
additional interest and penalties) incurred by the Executive and the Company in
connection with an IRS levy, contest or claim.

 

12



--------------------------------------------------------------------------------

c. This Section shall survive the termination of Executive’s employment
hereunder and the expiration of the Contract Period.

13. Term and Effect Prior to Change in Control.

a. Term. This Agreement shall commence on the date hereof and shall remain in
effect for a period of 3 years from the date hereof (the “Initial Term”) or
until the end of the Contract Period, whichever is later. The Initial Term shall
be automatically extended for an additional one year period on the anniversary
date hereof (so that the Initial Term on any anniversary date is always 3 years)
unless prior to a Change in Control the Chief Executive Officer of the Bank
notifies the Executive in writing at any time that the Contract is not so
extended, in which case the Initial Term shall end upon the later of (i) 3 years
after the date hereof, or (ii) 2 years after the date of such written notice.

b. No Effect Prior to Change in Control. This Agreement shall not affect any
rights of the Company or the Executive prior to a Change in Control or any
rights of the Executive granted in any other agreement or contract or plan with
the Company. The rights, duties and benefits provided hereunder shall only
become effective upon a Change in Control. If the full-time employment of the
Executive by the Company is ended for any reason prior to a Change in Control,
this Agreement shall thereafter be of no further force and effect.

14. Severance Compensation and Benefits Not in Derogation of Other Benefits.
Anything to the contrary herein contained notwithstanding, the payment or
obligation to pay any monies, or granting of any benefits, rights or privileges
to Executive as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that the Executive now has or will have under any
plans or programs of or agreements with the Company, except that if the
Executive receives the lump sum severance payment due under paragraph 9 hereof,
the Executive shall not be entitled to the lump sum severance payment due under
paragraph 1 of the Severance Agreement dated as of January 22, 2008, between the
Company and the Executive (the “Severance Agreement”), or to severance payments
under any other plan or program of the Company providing for severance pay, and
shall not be entitled to the lump sum payment for the aggregate

 

13



--------------------------------------------------------------------------------

COBRA premium amounts and the cost of life insurance coverage described under
paragraph 2 of the Severance Agreement to the extent that such lump sum payment
duplicates the payments hereunder.

15. Notice. During the Contract Period, any notice of termination of the
employment of the Executive by the Company or by the Executive to the Company
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice which shall (i) indicate the specific termination provision in this
Agreement relied upon; (ii) set forth, if necessary, in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
employment of the Executive or from the Company under the provision so
indicated; (iii) specify a date of termination, which shall be not less than two
weeks nor more than six weeks after such Notice of Termination is given, except
in the case of termination of employment by the Company of the Executive for
Cause pursuant to Section 6 hereof, in which case the Notice of Termination may
specify a date of termination as of the date such Notice of Termination is
given; and (iv) be given by personal delivery or, if the individual is not
personally available, by certified mail to the last known address of the
individual. Upon the death of the Executive, no Notice of Termination need be
given.

16. Payroll and Withholding Taxes. All payments to be made or benefits to be
provided hereunder by the Company shall be subject to applicable federal and
state payroll or withholding taxes. Any Gross-Up Payment to be made by the
Company may be made in the form of withholding taxes, but shall be timely
directed to the IRS (or any state division of taxation) on the Executive’s
behalf.

17. Delay in Payment. Notwithstanding anything else to the contrary in this
Agreement, the BEP, or any other plan, contract, program or otherwise, the
Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement, the BEP, and any other plan, contract, program or
otherwise, as such payments relate to the Executive, if the Company (or its
affiliate) determines that such delay is necessary in order to comply with the
requirements of Section 409A of the Internal Revenue Code. No such payment may
be delayed beyond the date that is six (6) months following the Executive’s
separation from service (as defined in Section 409A). At the end of such period
of delay, the Executive will be paid the delayed payment amounts, plus interest
for the period

 

14



--------------------------------------------------------------------------------

of any such delay. For purposes of the preceding sentence, interest shall be
calculated using the six (6) month Treasury Bill rate in effect on the date on
which the payment is delayed, and shall be compounded daily. If the conditions
of the severance exception under Treasury Regulation Section 1.409A-1(b)(9)(iii)
(or any successor Regulation thereto) are satisfied, payment of benefits shall
not be delayed for six (6) months following termination of employment to the
extent permitted under the severance exception.

18. Miscellaneous. This Agreement is the joint and several obligation of the
Bank and Valley. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. Except as set forth herein, this Agreement supersedes all prior
agreements and understandings with respect to the matters covered hereby,
including expressly any prior agreement with the Company concerning Change in
Control benefits. This Agreement expressly replaces the Amended and Restated
Change in Control Agreement dated January 22, 2008, as amended. Except as
expressly specified in Section 14 with regard to the Severance Agreement, this
Agreement does not effect or reduce the benefits or obligations of the parties
under the Severance Agreement (or any supplement or amendment to or replacement
for that Agreement). The amendment or termination of this Agreement may be made
only in a writing executed by the Company and the Executive, and no amendment or
termination of this Agreement shall be effective unless and until made in such a
writing. This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merge, consolidation, liquidation or otherwise) to all or
substantially all of the assets of the Company. This Agreement is personal to
the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.

 

ATTEST:

   

VALLEY NATIONAL BANCORP

 

   

By: LOGO [g191135img_geraldkorde.jpg]

, Secretary    

Gerald Korde, Chairman,

   

Compensation and Human Resources Committee

ATTEST:

   

VALLEY NATIONAL BANK

 

   

By: LOGO [g191135img_geraldkorde.jpg]

, Secretary    

Gerald Korde, Chairman,

   

Compensation and Human Resources Committee

WITNESS:

   

 

   

 

   

, Executive

 

16